Citation Nr: 9931425	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  95-13 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran apparently had active service from December 1971 
to December 1991.  This matter comes before the Board on 
appeal from a December 1994 rating decision of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include a 
herniated nucleus pulposus, fifth lumbar and fifth sacral 
vertebrae with degenerative disc disease, currently evaluated 
at 40 percent; residuals of a right shoulder injury, 
currently evaluated at 40 percent; left knee post traumatic 
degenerative arthritis, currently evaluated at 20 percent; 
right ear tinnitus, currently evaluated at 10 percent; 
headaches, currently evaluated at 10 percent; defective 
hearing, currently evaluated at zero percent; left ear 
tympanoplasty, currently evaluated at zero percent; residuals 
of right mastoidectomy, currently evaluated at zero percent; 
psoriasis, currently evaluated at zero percent; and right 
wrist carpal tunnel syndrome, currently evaluated at zero 
percent.  Collectively, these disabilities are rated at an 80 
percent evaluation.

3.  It is demonstrated that the veteran is, as a sole result 
of his service-connected disabilities, precluded from all 
forms of substantially gainful employment consistent with his 
education and prior work history.



CONCLUSION OF LAW

The criteria for a total rating for compensation purposes 
based on individual unemployability have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, Part 4 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his service-connected disabilities 
render him unemployable.  The Board finds the veteran's claim 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

A total disability rating based upon individual 
unemployability may be assigned upon a showing that a veteran 
is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).  Consideration may be 
given to a veteran's level of education, special training, 
and previous work experience, but the veteran's age and the 
impairment caused by non-service connected disabilities are 
not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  The veteran's service-connected disabilities, 
alone, must be sufficiently severe to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In this case, the veteran's service connected disabilities 
consist of a low back disorder, currently rated as 40 percent 
disabling; residuals of a right shoulder injury, currently 
rated at 40 percent disabling; post traumatic degenerative 
arthritis, currently rated at 20 percent disabling; right ear 
tinnitus, currently rated at 10 percent disabling; headaches, 
currently rated at 10 percent disabling; and non-compensable 
defective hearing, left ear tympanoplasty, residuals of right 
mastoidectomy, psoriasis, and right wrist carpal tunnel 
syndrome.  Collectively, these disabilities are rated at a 80 
percent evaluation.  See 38 C.F.R. § 4.25.  Thus, the veteran 
satisfies the minimum percentage requirements for individual 
unemployability under 38 C.F.R. § 4.16(a).  The question 
remains, however, whether these disabilities render him 
unable to obtain and retain substantially gainful employment.

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the 
United States Court of Veterans Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) discussed the meaning of "substantially 
gainful employment."  In this context, it noted the following 
standard announced in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The veteran testified in a March 1998 RO hearing that he had 
completed one year of college.  He stated that his military 
occupation specialty (MOS) had been air passenger service 
supervisor, and that he typically supervised 10 to 15 
personnel in all functions of a passenger terminal.  He 
reported he last attempted work in June 1992 at Taco Bell, 
and his employment there included duties which required him 
to stand and bend.  The record reflects that he has one year 
of college education.

An April 1994 VA examination report indicates that the 
veteran was unable to work because of his back pain at that.  
During a September 1994 VA examination, the veteran reported 
that the severity of his back pain was a five on a scale of 
ten.  On physical examination, he could flex to 70 degrees 
with pain, and his rotation was good without pain.  During a 
February 1997 spine examination, the veteran could forward 
bend until his hands were six inches off the ground before 
the onset of back pain.  Extension was to 15 degrees with 
pain.  Lateral bending was to 20 degrees bilaterally with 
pain.  The reports of April 1997 VA orthopedic and spine 
examinations indicate that the veteran's back pain had 
improved, although he had a dull, constant ache in his back 
which was rated by the veteran as about four or five out of a 
scale of ten in severity.  Range of motion of the low back 
was accomplished in forward flexion to 30 degrees, backward 
extension was to 30 degrees, and lateral bending was to 20 
degrees bilaterally.  Range of motion of the right shoulder 
was accomplished in abduction to 20 degrees.  The report 
reflects that the veteran was in vocational rehabilitation 
where he worked as a radiology escort.  The examiner stated 
that he was able to walk quite a bit as a radiology escort 
without too much problem.  One examiner commented that the 
veteran's range of motion would limit his function on certain 
types of jobs.

The veteran's representative during the March 1997 RO hearing 
argued that although the veteran's back pain was the major 
reason he was unable to work, all the disabilities under 
which the veteran suffers were additional factors.  During 
the April 1997 VA examination, the veteran reported that over 
the last five years he had experienced headaches, which had 
in the past been associated with dizziness, but that they had 
caused no nausea or vomiting, photophobia or tonophobia.  He 
said he did not take medication for the headaches.  Following 
a March 1993 audiological test that found hearing loss in 
both ears, the veteran was advised to continue the use of an 
amplification device.  

The veteran's right shoulder disability has been evaluated as 
30 percent disabling.  With consideration that abduction of 
the veteran's right (major) shoulder is limited to 20 
degrees, a 40 percent evaluation is warranted under 38 C.F.R. 
Part 4, Diagnostic Code 5201 for limited arm motion to 25 
degrees from the side.  

The competent medical evidence of record in this case 
reflects that the veteran's service connected back disability 
has show varying symptomatology at different times.  This is 
consistent with the veteran's report regarding exacerbations 
at multiple times throughout the year with ongoing pain and 
restriction in between.  With consideration of the 
restriction placed on the veteran in regard to limited motion 
that may be accomplished due to his right shoulder 
disability, sitting and standing limitations associated with 
his service connected low back disability, mobility concerns 
related to his service connected left knee and low back 
disabilities, and the affect of his headaches, as these 
relate to his overall occupational and educational history, 
the evidence is in equipoise with respect to whether or not 
the veteran's service connected disabilities preclude him 
from obtaining and retaining substantially gainful employment 
.  In resolving all doubt in the veteran's behalf a total 
disability rating based on individual unemployability is 
warranted.  38 U.S.C.A. § 5107.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

